Order, entered on November 23, 1960, granting plaintiffs’ motion to strike five complete and one partial defense from defendant’s answer to the amended complaint, unanimously modified, on the law and on the facts to the extent of reinstating the partial defense, and otherwise affirmed, without costs. The five separate' complete defenses were properly Stricken from the answer. The matters alleged therein may be proved under the general denials in the pleading. Special Term erred, however, in granting the motion to strike the partial defense. It might develop at the trial that the partial defense is sufficient. We pass upon no other question or issue. Concur — Botein, P. J., Rabin, McNally, Eager and Bastow, JJ.